*991Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 2004, which, upon reconsideration, adhered to its prior decision charging claimant with a recoverable overpayment of unemployment insurance benefits and reducing his right to receive future benefits.
Claimant certified for unemployment insurance benefits for the week ending November 2, 2003, indicating that he did not work during that week, and received benefits in the amount of $405. Claimant, in fact, worked for an air conditioning company on October 27 and 28, 2003 and earned $600. He was subsequently found ineligible to receive benefits for the week in question because he was not totally unemployed. In addition, he was charged with a recoverable overpayment of benefits and his right to receive future benefits was reduced on the ground that he made a willful misrepresentation. Upon reconsideration, the Unemployment Insurance Appeal Board adhered to its decision containing these latter findings. Claimant now appeals.
Claimant testified that his failure to report his work during the week ending November 2, 2003 was an innocent mistake. Claimant’s false statement provides substantial evidence supporting the Board’s finding that he made a willful misrepresentation (see Labor Law § 597 [4]; Matter of Raspallo [Commissioner of Labor], 10 AD3d 751, 752 [2004]; Matter of Spangler [Commissioner of Labor], 7 AD3d 848, 849 [2004]). Therefore, we find no reason to disturb its decision.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.